Case: 13-40624      Document: 00512616724         Page: 1    Date Filed: 05/02/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 13-40624                                   FILED
                                  Summary Calendar                              May 2, 2014
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SALVADOR CUELLAR-RAMIREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:13-CR-132


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       The judgment of the district court is affirmed because the prior
conviction of defendant in Texas court for delivery of marijuana was a drug
trafficking offense, warranting the 16-level enhancement of his sentence.
United States v. Marban-Calderon, 631 F.3d 210 (5th Cir. 2011).
       AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.